Citation Nr: 1635185	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.
 
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant; the appellant's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The appellant served in the National Guard.  He has recognized service in August 1955 and August 1956.  Based upon length of service, the periods are active duty for training (ACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

These matters were remanded by the Board in January 2015 for further evidentiary development.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at an April 2014 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A bilateral hearing loss disability was not manifested during service.   Hearing loss disability is unrelated to service.
 
2. Tinnitus was not manifest during service.  Tinnitus is unrelated to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).
 
2. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in January 2015 and directed the RO to (1) contact the appellant regarding any additional periods of federal service, (2) schedule the appellant for a VA examination to determine the etiology of his hearing loss and tinnitus, (3) contact the appellant regarding additional treatment records, and (4) readjudicate the issues.
VA sent April 2015 and July 2015 letters to the appellant consistent with the Remand directives.  The appellant was scheduled for and attended an August 2015 VA audio examination.  The issues were readjudicated in a January 2016 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a February 2011 letter and subsequent letters during the course of appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the appellant has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The appellant was most recently afforded a VA audio examination in August 2015. The record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that the appellant has questioned the adequacy of the medical opinion in a January 2016 statement, specifically with respect to the circumstances of his post-service occupational noise exposure.  However, a review of the August 2015 medical opinion shows that the examiner noted that the examiner had hearing protection in his post-service occupation, and as a result, does not find the facts used by the medical opinion to be in direct contradiction to the contentions.  Furthermore, the examiner reviewed the claims file, considered the relevant medical history, and provided a well-reasoned and adequately supported opinion.  

During the April 2014 Board hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the appellant's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.

III. Service Connection 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112, however, does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  A different result is reached if the ACDUTRA becomes active service.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

 Analysis

As an initial matter, the only service came during ACDUTRA.  As a result, the presumptions pertaining to chronic diseases are not applicable.   

The appellant contends that he has a bilateral hearing loss disability and tinnitus due to his noise exposure during active duty training, specifically his exposure to firing the 90 millimeter weapon on a tank without hearing protection.
 
The August 2015 VA audiological examination confirms the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 and a diagnosis of tinnitus. 

Given the MOS and his contentions with respect to noise exposure which the Board has found credible, the Board finds that the appellant was exposed to noise without hearing protection during his service. 

The appellant underwent a whisper voice test upon enlistment in February 1955.  He scored 15/15 bilaterally.  This is the only audio testing during service.  The remainder of his service treatment record do not show any complaints, treatment, or diagnosis of hearing loss or tinnitus.  There is no separation examination of record.

The first objective evidence of a hearing loss disability under the criteria contained in 38 C.F.R. § 3.385  is the  January 2011 private audiological examination. 

The January 2011 private audio examination concluded that it was at least as likely as not that the bilateral hearing loss and tinnitus were related to his military service.  The examiner did not provide a supporting rationale.
The appellant has also submitted a February 2013 private medical opinion which noted a significant worsening of hearing acuity since the 2011 private audio test.  The examiner concluded that it was at least as likely as not that the deterioration of the hearing from 2011 to 2013 is attributable to an unknown medical etiology and not due to his in-service noise exposure.

As noted in the Board's January 2015 Remand, the appellant attended an August 2011 VA audio examination.  However, as discussed in the Remand, this examination is inadequate and thus warrants no probative value.  The Board will not discuss this examination.

The August 2015 VA examiner concluded that the diagnosed bilateral hearing loss disability and tinnitus are less likely than not related to his service.  The examiner notes the lack of treatment, complaints, or relevant notations in the service treatment records and the only service being the periods of training.  As noted by the appellant, the examiner makes reference to the post-service occupation, but does note that the appellant used hearing protection.  Thus, the Board finds that the examiner's conclusion was not based upon an inaccurate factual premise, as the appellant contends in a January 2016 statement.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

With respect to the private medical opinions submitted by the appellant, the Board finds them to be of limited probative value as no rationale is provided to support their findings.  Conversely, the Board finds the August 2015 VA opinion probative as it is consistent with the evidence of record and the examiner supported his conclusion with an adequate rationale.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Board has considered the lay statements of the appellant regarding the bilateral hearing loss disability and tinnitus.  The appellant is competent to provide evidence of which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007).  The Board finds the appellant to be competent to report what he experienced.  In addition, he is competent to report that which he has been told by a medical professional.  Here, he is competent to relate that he was told that his hearing loss and tinnitus are related to in-service noise exposure.  However, such lay/medical opinion is of no greater value than the opinion upon which it is based.  The Board does not find his statements to be as probative as the VA examiner's opinions, which were based on extensive reviews of the record, thorough examination, consideration of the lay statements, and the VA examiners' medical expertise.  Furthermore, the appellant has not indicated that a medical professional provided him with a diagnosis of either bilateral hearing loss or tinnitus during active duty training.

The appellant had only brief periods of active duty training and left the National Guard in February 1958.  Hearing loss and tinnitus were not noted during service.  The first objective evidence of either disability was in January 2011.  

In rendering its decision, the Board acknowledges the claim that he first experienced hearing loss and tinnitus in service, but was told by an Officer that both conditions would resolve by themselves.  The Board does not question the credibility of this contention, however, there is still no evidence from the service treatment records that the appellant suffered any kind of a threshold shift during service.  There is no mention of ringing in the ears during service, and no assertions of a temporary loss of or decrease in hearing during service.  While there is no separation examination of record, the Board is limited to the evidence before it and, thus, accepts that the evidence does not show that there was hearing loss, a loss of hearing acuity, or tinnitus at the time the appellant separated from service.

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.
 
Entitlement to service connection for tinnitus is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


